Citation Nr: 1828454	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  06-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee strain since November 23, 2015.

2. Entitlement to a rating in excess of 10 percent for a right knee strain since November 23, 2015. 

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The appeal was certified to the Board by the RO in St. Petersburg, Florida. 
 
The Veteran testified in November 2015 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In March 2016 and May 2017 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2017 remand, the Veteran was to be scheduled for a VA examination to determine the nature and severity of her bilateral knee disabilities. The Veteran was scheduled for a bilateral knee examination on September 1, 2017 and apparently failed to report. On September 21, 2017 the Veteran explained that she had been unable to attend that examination due to transportation difficulties and requested that the examination be rescheduled. 

She was subsequently scheduled for an examination to address her service connected migraines on December 13, 2017, but also failed to report for that examination. On December 20, 2017 the Veteran explained that her knee and ankle swelling had prevented her from attending, and she requested that the examination be rescheduled. Neither examination was rescheduled.  

The claims folder does not contain correspondence from the medical center advising the Veteran of the date and time of the examinations. Thus, the Veteran must be given another opportunity to report for knee and migraine examinations and proper steps should be taken to verify in the record that notification of all examinations was sent to the Veteran. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (If notification of an upcoming VA examination is not explicitly of record then the presumption of regularity allowing VA to presume that the appellant was notified may not be applied.) 

Additionally, a review of the Veteran's claims file reveals that the February 2018 supplemental statement of the case was returned to VA. On remand the February 2018 supplemental statement of the case must be sent to the Veteran's correct address. 

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the February 2018 supplemental statement of the case to the Veteran's correct address. 

2. Obtain all outstanding, pertinent VA treatment records, including records from the Gainesville VA Medical Center since December 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Thereafter schedule the Veteran for an examination to address the nature and severity of her bilateral knee strains.  Provide the examiner with access to the Veteran's VBMS and Virtual VA records.  The examiner must review the records and indicate in the report that they were reviewed.  All indicated tests must be performed.
 
The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner must assess where pain begins on the Veteran's initial range of motion and upon repetitive testing. The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the knees experienced during flare-ups and repetitive use over time as appropriate. If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, and duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided. 
 
The examiner is advised that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner must specifically describe all functional impairment due to the bilateral knee disability and how any such functional impairment impacts the Veteran's ability to obtain or maintain employment. 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4. After instruction two above has been completed, schedule the Veteran for an examination to address the nature and severity of her migraine headaches disorder.  Provide the examiner with access to the Veteran's VBMS and Virtual VA records.  The examiner must review the records and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must specifically describe all functional impairment due to the migraine headaches disorder and how any such functional impairment impacts the Veteran's ability to obtain or maintain employment. 

The examiner must specifically indicate the extent to which any identified symptoms or functional impairment are attributable to the Veteran's migraine headaches disorder, as opposed to any other nonservice-connected disorder, to include a substance abuse disorder. If the examiner cannot distinguish the pathology caused by any such disorder the examiner must explicitly note such in the report, and explain why the pathology cannot be distinguished. 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

5. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




